DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the positive locking arrangement 13 and the receiving region 14 (in figures 4a,4c it is unclear what the difference is between elements 13 and 14 due to the shading).  These features must be shown, clearly, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figures 3c, 4b, 4c it is unclear where the mating locking arrangement is on the hub portion of the rotor to mate with elements 13,20 on the hub.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is recommended applicants provide a set of formal drawings with additional views if necessary to more clearly illustrate the claimed features discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16- 40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 it is unclear what the difference is between the positive locking arrangement on line 4 and the receiving region on line 6.  It is unclear how the brake element 2 ‘interacts’ in a positively locking fashion with the receiving region 14.  Where is this clearly shown in the drawings? 
It is unclear what the difference is between the brake element abutment surface 25 and the positive locking arrangement 20.
Applicant’s refer to elements 21 and 22 as ‘cutouts’.  This is unclear because these appear to be apertures or holes, not cutouts.  The specification should be amended to fix this.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “and/or” limitations used throughout the claims should be removed as they render the claims indefinite.
For instance on line 6 of claim 16 “the positive locking arrangement” lacks antecedent basis due to the ‘or’ on line 5. 
Claim 35 line 1 “the eccentricity” lacks antecedent basis.  It appears this claim was intended to depend from claim 34.
Claim 37 “the substantially axially running primary cutout” lacks antecedent basis.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 16-19,30,31,36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. 9,897,154 in view of Lee 8,651,249.
Regarding claim 16, as best understood and subject to the drawing and 112 rejections above Root et al. shows in figures 4 and 4a:
A wheel hub for a utility vehicle, comprising:
a brake element abutment surface 110a,114a against which a brake element 38 bears in an installed state, wherein the brake element includes a brake disc; and
a positive-locking arrangement 42,110,114 which interacts in positively locking fashion with the
brake element in the installed state as viewed in a direction of rotation; and/or (the ‘or’ limitation is considered here)
a receiving region for the positive-locking arrangement which interacts in positively
locking fashion with the brake element in the installed state as viewed in the direction of
rotation;
wherein a primary cutout (shown near the lead line 64a in figure 4a—but not labeled) is provided for the axial fixing of the brake element; and
wherein the primary cutout opens out in the brake element abutment surface.
Lacking in Root is a specific numerical identification of the ‘primary cutout’  or holes in the brake element abutment surface 42.  Also lacking is a specific identification of the locking arrangement on the brake element 38.
However the reference to Lee in figure 3 numerically identifies the holes at 36 and shows the interlocking arrangement on the brake element 30 in figure 4 at 32,34.  These elements are present on the interior of the brake element 38 in Root (as seen in fig 4), but not labeled.
One having ordinary skill in the art before the invention was effectively filed would realize that the primary cutouts (near 64a in figure 4a) and the interlocking arrangement provided on the interior of the brake element 38, as shown by Lee, for the brake device to function as intended.
Regarding claim 17 Root as modified shows that the positive-locking arrangement is arranged in the region of the brake element abutment surface or is part of the brake element
abutment surface.
Regarding claims 18,30 Root as modified shows that the positive-locking arrangement
includes a shoulder, a collar and/or a groove in the brake element abutment surface.
Regarding claims 19,31 Root as modified shows that the shoulder is one of multiple
shoulders, and wherein a common edge profile extends over the multiple shoulders as viewed
along the direction of rotation.
Regarding claim 36 Root as modified meets the claimed limitations as readily apparent from the drawings.
Regarding claim 37 these limitations are considered to be met.  Note the ribs at 198d.  Although it appears this limitation is met, as shown in figure 28, it would have been obvious to have made the core region thicker than the collar region simply for greater durability/resistance to deformation (due to thermal effects).
Regarding claims 38-40 these limitations are met.
Allowable Subject Matter
Claims 20-29,32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/24/22